COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 THE STATE OF TEXAS,                                         No. 08-14-00197-CR
                                              §
                            State,                              Appeal from the
                                              §
 v.                                                       County Court at Law No. 3
                                              §
 CALEB CONSTANCIO-TOLEDO,                                of Williamson County, Texas
                                              §
                            Appellee.                          (TC# 14092573-1)
                                              §

                                           §
                                         ORDER

     The Court GRANTS the State’s fourth motion for extension of time to file the brief until
                                         '
December 11, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Dee Hobbs, the State’s Attorney, prepare the State’s

brief and forward the same to this Court on or before December 11, 2014.

       IT IS SO ORDERED this 5th day of December, 2014.

                                           PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.